Exhibit 10.1

 

Supplement Agreement To The Acquisition Agreement

 

Contract No: HB-2019-12-16

 

Transferor: Hebei Tengsheng Paper Co.,Ltd (“Party A”)

Transferee: Hebei Baoding Dongfang Paper Milling Co.,Ltd (“Party B”)

 

On June 25, 2019, the two parties entered into The Acquisition Agreement,
Contract No: HB-2019-06-25 (“The original agreement”). Through friendly
negotiation, the two parties hereby enter into the following Supplement
Agreement:

 

1.Basic Information of Acquisition

 

The basic conditions and relevant rights and obligations of The Original
Agreement shall remain unchanged and valid.

 

2.Payment Terms

 

1)By consensus and agreement of two parties, the payment shall be in cash.

 

2)The original payment term is extended. Party B shall pay all the payments off
no later than December 31, 2021 unless further agreement reached. The
acquisition shall be deemed completed upon full payment.

 

3.Others

 

1)The Supplement Agreement is an integral part of The Original Agreement. It is
complementary to The Original Agreement with the same legal effect. In case of
any conflict between the contents, the supplement Agreement shall prevail.

 

2)The Supplement Agreement shall come into force on the date of execution.

 

3)The Original Agreement and The Supplement Agreement may be amended,
supplemented, modified or terminated upon mutual agreement. Such amendment,
supplement or modification shall be made in writing and shall come into force on
the date of execution.

 

(Signatures follow)

 



 

 

 

(Below is the signature page for the Supplement Agreement To The Acquisition
Agreement)

 

Hebei Tengsheng Paper Co.,Ltd

 

Legal Representative

 

Entrusted Representative

 

Date: December 16, 2019

 

Hebei Baoding Dongfang Paper Milling Co.,Ltd

 

Legal Representative

 

Entrusted Representative

 

Date: December 16, 2019

 

  

 



 

 